Citation Nr: 1705409	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  11-33 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for service connection for a right hip disorder, to include as secondary to service-connected left total knee arthroplasty.

2. Whether new and material evidence has been submitted to reopen a claim for service connection for a back disorder, to include as secondary to service-connected left total knee arthroplasty. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1967 to August 1973. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The underlying merits of the claims for service connection for a right hip disorder and a back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 2006 rating decision, the RO previously considered and denied the Veteran's claims for service connection for right hip and back disorders.   The Veteran was notified of decision and of his appellate rights, but he did not appeal that determination. There was also no new and material evidence received within one year of that determination. 

2.  The evidence received since the February 2006 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claims for service connection for a right hip disorder and a back disorder.


CONCLUSIONS OF LAW

1.  The February 2006 rating decision, which denied service connection for a right hip disorder and a back disorder, is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2016). 

2.  The evidence received subsequent to the February 2006 rating decision is new and material, and the claims for service connection for a right hip disorder and a back disorder are reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In May 2005, the Veteran filed a claim for service connection for a right hip disorder and a back disorder.  The RO denied that claim in a February 2006 rating decision.  The evidence of record at that time included the Veteran's service treatment records, private medical records, VA medical records, and VA examination reports.  In the decision, the RO noted that the Veteran's service treatment records did not document any treatment or diagnosis of a right hip disorder and that the evidence did not show that a current right hip disorder was related to his military service or his service-connected left knee arthroplasty.  The RO did observe that the Veteran was seen for back pain in 1970 and 1972, but found that there was no permanent residual or chronic disability, as his separation examination was normal and he denied having recurrent back pain at that time.  It was also noted that there was no evidence of a diagnosis of arthritis of the back within one year of his military service.

The Veteran was notified of the February 2006 rating decision and of his appellate rights; however, he did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  There was also no new and material evidence received within one year of the issuance of the decision.  Therefore, the rating decision is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2016).

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence. 38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For the purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist. Id. at 118.

The evidence received since the February 2006 rating decision includes an August 2011 VA examination report in which the examiner noted that the Veteran's back and right hip conditions were associated with his service-connected left total knee arthroplasty.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). This evidence was not previously considered by the RO, relates to an unestablished fact necessary to substantiate the claim (a link between a current disorder and a service-connected disability), and could reasonably substantiate the claim were it to be reopened by triggering VA's duty to assist. See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Thus, the Board finds that this evidence is both new and material, and the claims for service connection for a back disorder and a right hip disorder are reopened.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the claims can be addressed.


ORDER

New and material evidence having been submitted, the claim for service connection for a right hip disorder is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim for service connection for a back disorder is reopened, and to this extent only, the appeal is granted.


REMAND

The Veteran has asserted that he currently has right hip and back disorders that are secondary to his service-connected left knee disability.  He was afforded a VA general examination in August 2011 during which the examiner diagnosed the Veteran with right hip arthritis and lumbar degenerative disc disease and found that the conditions were associated with left total knee arthroplasty.  However, no rationale was provided for that statement.  

The Veteran was afforded another VA examination in November 2011 at which time a different examiner diagnosed the Veteran with degenerative disc disease and right hip arthritis and opined that the disorders were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that lumbar degenerative disc disease and arthritis of the hips are not causally related to left knee replacement surgery and that there was no evidence of chronic low back or hip pain in service.   However, the examiner did not provide a complete rationale for the conclusion reached, nor did he address whether the service-connected left knee disability could have aggravated the Veteran's right hip and back disorders.  

For these reasons, the Board finds that an additional medical opinion is needed to decide the case.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right hip and back. After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding, relevant VA medical records, to include any records from the Central Alabama VA Health Care System dated from November 2011 to the present.  

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any right hip disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran has a current right hip disorder that is causally or etiologically related to his military service. 

The examiner should also state whether it is at least as likely as not that the Veteran has a current right hip disorder that is either caused by or permanently aggravated by his service-connected left knee disability, to include any limp resulting from the latter disorder.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any back disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran has a current back disorder that is causally or etiologically related to his military service, to include any symptomatology or injury therein. 

The examiner should also state whether it is at least as likely as not that the Veteran has a current back disorder that is either caused by or permanently aggravated by his service-connected left knee disability, to include any limp resulting from the latter disorder.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs. 

5. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


